DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Applicant's listing of claims provided 02 December 2020 is acknowledged.  No claim amendment have been made.  Claims 35-46 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-46 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nature News, 04 November 2010, vol. 468, pages 18-19 (of record in ‘840) in view of the FDA .
The teachings of Nature News in view of FDA Guidance, Quality Considerations and Xie were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
No claim amendments have been made.  
Applicant’s Arguments
Applicant argues in the Remarks filed 02 December 2020 that the claims are not obvious over the cited combination of references because the instant claims require a limited number of unique parameters to distinguish adalimumab from other glycoproteins whereas the cited references would lead to methods requiring examination of a large number of parameters to assess the similarity of the test sample to adalimumab.  It is Applicant’s position that, prior to the invention, effective methods to make and test products to distinguish those that do not qualify as adalimumab were unavailable.  Production and manufacturing methods were complex and resulted in inherent variability, and Applicant avers that absent the methodology provided by Applicant, prior methods that utilized signatures involving many different parameters looked for similarity rather than differences in values acquired.  Lastly, it is Applicant’s position that only once adalimumab’s signature had been determined could the claim method have been developed. 
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing that the claimed method is patentable.   There is no dispute that the art provided motivation to manufacture an adalimumab biosimilar or that the FDA Guidance directed manufacturers to establish a fingerprint for each reference drug, here adalimumab.  Neither has the reasonable expectation of applying analytical methods such as those taught by Xie to adalimumab contested.  At issue is whether it would have been obvious to provide a limited set of parameters and value ranges for those parameters that could be used to discard a test glycoprotein as not adalimumab drug product once the ordinary artisan had, as per FDA Guidance, derived data for adalimumab based on an evaluation of multiple lots of reference product to determine variability and the range of heterogeneity across lots.  That the ordinary artisan would have initially engaged in extensive analytical characterization to develop a “fingerprint” for the reference drug product does not mean that, once a fingerprint had been identified, it could not be used to exclude non-conforming test product.  To the contrary, why would the FDA Guidance direct manufacturers of biosimilar products to prepare a “fingerprint” for a reference product if not to provide a basis for focusing on particular parameters for that particular drug product and establishing what an acceptable variation relative to reference product was?
It is again acknowledged that the FDA Guidance, Quality Considerations, does not report a “fingerprint” for adalimumab and that none of Nature News, FDA Guidance, Quality Considerations, or Xie teach that adalimumab has the plurality of parameters listed in Table 1 within the “rule” ranges provided, or that if those parameters are matched, at least a portion of 
Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 35, 43-53, and 55-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 148-166 of copending Application No. 15/948,419 (Pub’d as US20190079101; IDS) in view of Nature News, 04 November 2010, vol. 468, pages 18-19 (IDS). 
The rejection of record is incorporated here in full.  
Applicant’s request to hold the provisional rejection in abeyance is acknowledged.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643